Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/11/2020 has been entered.
Claims 4, 5, 10, 11, and 15 are cancelled.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3, 6-9, 12-14, 16, and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 1, the recitation “the two and only two second radiators” (claim 1, line 9) lacks antecedent basis.  For examination purposes it is assumed the aforementioned recitation reads as “two and only two second radiators”.
Further regarding claim 1, the recitation “wherein the first V-shaped structure comprises only two first radiators without any further radiator contacting the two and only two first radiators” (claim 1, lines 12-13) renders the claim indefinite.  Since the claim previously set forth “only two first radiators” (claim 1, line 7) it is unclear if the “only two first radiators” (claim 1, line 7) and the “only two first radiators” (claim 1, line 12) refer to the same or different radiators.
For examination purposes it is assumed the aforementioned recitation reads as “wherein the first V-shaped structure comprises the only two first radiators without any further radiator contacting the only two first radiators”.
Further regarding claim 1, the recitation “the second V-shaped structure comprises only two second radiators without any further radiator contacting the two and only two second radiators” (claim 1, lines 13-15) renders the claim indefinite.  Since the claim previously set forth “only two second radiators” (claim 1, line 9) it is unclear if the “only two first radiators” (claim 1, line 9) and the “only two first radiators” (claim 1, line 14) refer to the same or different radiators.
For examination purposes it is assumed the aforementioned recitation reads as “the second V-shaped structure comprises only the two second radiators without any further radiator contacting the only two second radiators”.
Further regarding claim 1, the recitations “wherein the two first or the two second radiators face one another and are inclined so as to form, between them, an the two second radiators face one another and are inclined so as to form, between them, an acute angle and so as to create, together, the second V-shaped structure” (emphasis added) (lines 28-30) render the claim indefinite since the recitation on lines 28-30 appears to duplicate the recited subject matter of lines 24-27.
For examination purposes it is assumed that the recitation “wherein the two first or the two second radiators face one another and are inclined so as to form, between them, an acute angle and so as to create, together, the respective first and second V-shaped structures” (lines 24-27)” reads as “wherein the two first radiators face one another and are inclined so as to form, between them, an acute angle and so as to create, together, the first V-shaped structures”.
Further regarding claim 1, the recitation “the second V-shaped structures” (emphasis added) (lines 29-30, 39, and 40) lacks antecedent basis.  For examination purposes it is assumed that the recitation reads as “the second V-shaped structure”.
Further regarding claim 1, the recitations “wherein each of the two first and the two second radiators has a first air inlet surface and a first air outlet surface, wherein the first air inlet surfaces face away from each other within the first V-shaped structures, and wherein the first air outlet surfaces face each other within the first V-shaped structures” (emphasis added) (lines 31-36) and “wherein each of the two second radiators has a second air inlet surface and a second air outlet surface, wherein the second air inlet surfaces face away from each other within the second V-shaped structures, and wherein the second air outlet surfaces face each other within the 
For examination purposes it is assumed that the recitation “wherein each of the two first and the two second radiators has a first air inlet surface and a first air outlet surface, wherein the first air inlet surfaces face away from each other within the first V-shaped structures, and wherein the first air outlet surfaces face each other within the first V-shaped structures” (lines 31-36)” reads as “wherein each of the two first radiators has a first air inlet surface and a first air outlet surface, wherein the first air inlet surfaces face away from each other within the first V-shaped structures, and wherein the first air outlet surfaces face each other within the first V-shaped structures”.
Further regarding claim 1, the recitation “the first V-shaped structures” (emphasis added) (lines 27, 34, and 36) lacks antecedent basis.  For examination purposes it is assumed that the recitation reads as “the first V-shaped structure”.
Regarding claim 2, the recitations “the first V-shaped structures” and “the second V-shaped structures” render the claim indefinite for the reasons as discussed above.
Regarding claim 7, the recitations “the first V-shaped structures” and “the second V-shaped structures” render the claim indefinite for the reasons as discussed above.
Further regarding claim 7, the recitations “an end of the two first radiators is mechanically constrained to another end of the other of the two first radiators” (emphasis added) (lines 2-3) and “an end of the two second radiators is mechanically 
For examination purposes it is assumed that the above recitations read as “an end of one of the two first radiators is mechanically constrained to another end of the other of the two first radiators” and “an end of one of the two second radiators is mechanically constrained to another end of the other of the two second radiators”, respectively.
Regarding claim 8, the recitations “the first V-shaped structures” and “the second V-shaped structures” render the claim indefinite for the reasons as discussed above.
Regarding claim 9, the recitations “the first V-shaped structures” and “the second V-shaped structures” render the claim indefinite for the reasons as discussed above.
Regarding claim 12, the recitations “the first V-shaped structures” and “the second V-shaped structures” render the claim indefinite for the reasons as discussed above.
Regarding claim 16, the recitations “the first V-shaped structures” and “the second V-shaped structures” render the claim indefinite for the reasons as discussed above.
Regarding claim 17, the recitation “the first V-shaped structures” renders the claim indefinite for the reasons as discussed above.
Claims 3, 6, 13, and 14 are rejected as depending from a rejected claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6, 7, 12-14, 16, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Caldirola (US 2009/0140543) and Klein (US 2009/0250191).
Regarding claims 1, 6, 7, 16, and 17, Caldirola discloses a road vehicle comprising: two front wheels (3), two rear wheels (4), an engine (5), which transmits the motion to either the two front wheels or the two rear wheels (Paragraph 17), and
A cooling system, which is connected to the engine and comprises: a cooling circuit where a cooling liquid flows (Paragraphs 17, 18, and 23), a first radiator (one of 8) defining a first structure arranged (claim 6) in front of a front wheel on a right side of the road vehicle along a vertical direction (i.e. direction of gravity) (Figure 1), and a claim 6) in front of a front wheel on a left side of the road vehicle along a vertical direction (i.e. direction of gravity) (Figure 1) and at a given distance greater than zero from the first structure (Figure 1), where the first and second radiators are connected to the cooling circuit (Paragraphs 17, 18, and 23), and where the first and second radiators are designed to transfer heat from the cooling liquid to the external air (Paragraphs 17, 18, and 23: Heat from the engine is transferred to the first and second radiators by the cooling fluid, and heat from the first and second radiators is transferred to ambient air), and each have the shape of a parallelepiped (Figures 1 and 2).  However, Caldirola does not teach or disclose the first and second radiators as comprising first and second respective V-shaped structures.
Klein (Figure 17) teaches a cooling system, comprising: at least one “V”-shaped structure including only two radiators (e.g. 274 and 275) without any further radiator contacting the two radiators (Paragraph 110: Klein acknowledges that a heat exchanger is capable of being configured to comprise one or more radiators, therefore Klein teaches a heat exchanger comprising only two sub-radiators), where the two radiators each have the shape of a parallelepiped (Annotated Figure 17), where -in the "V"-shaped structure- the two radiators are contiguous to one another so that an end of a selected one of the two radiators (e.g. 274) is close to a respective end of another one (e.g. 275) of the radiators (Annotated Figure 17), where -in the "V"-shaped structure- the two radiators (8) face one another and are inclined so as to form -between them- an acute angle and so as to define together the "V"-shaped structure (Annotated Figure 17), where -in the "V"-shaped structure- the two radiators have an air inlet surface 

    PNG
    media_image1.png
    451
    407
    media_image1.png
    Greyscale

Regarding claims 2 and 3, Caldirola discloses a road vehicle comprising a first radiator defining a first structure that is arranged on a right side of the road vehicle (Figure 1) and a second radiator defining a second structure that is arranged on a right side of the road vehicle (Figure 1) as discussed above.  Caldirola further discloses, where -in each of the first and second radiators- there is at least one common outlet duct (10) which receives air from an inlet surface of one of the first and second radiators and conveys air towards the outside of the road vehicle (Figure 2 and Paragraphs 19-20), and where (claim 3) each common outlet duct (10) leads into an outlet opening (12) arranged above a fender of a front wheel (Figure 2).  However, Caldirola does not teach or disclose the first and second radiators as comprising first and second respective V-shaped structures.
Klein (Figure 17) teaches a cooling system, comprising: at least one “V”-shaped structure including only two radiators (e.g. 274 and 275) without any further radiator contacting the two radiators (Paragraph 110: Klein acknowledges that a heat exchanger is capable of being configured to comprise one or more radiators, therefore Klein claim 2) there is at least one common outlet duct (Annotated Figure 17) which receives air from an inlet surface of a radiator (Annotated Figure 17).  As a result it would have been obvious to one having ordinary skill in the art at the time the invention was filed to configure the first radiator and the second radiator as disclosed by Caldirola in the form of first radiators and second radiators arranged in "V"-shaped structures as taught by Klein to improve heat exchanger heat exchange efficiency by increasing overall heat exchange surface area and decreasing air turbulence.
Regarding claims 12 and 13, Caldirola discloses a road vehicle comprising a first radiator defining a first structure that is arranged on a right side of the road vehicle (Figure 1) and a second radiator defining a second structure that is arranged on a right side of the road vehicle (Figure 1) as discussed above.  Caldirola further discloses, claim 13) at least one common outlet duct (10) which receives air from an inlet surface the respective first and second radiators and conveys air towards the outside of the road vehicle (Figure 2 and Paragraphs 19-20).  However, Caldirola does not teach or disclose the first and second radiators as comprising first and second respective V-shaped structures associated with respective ducts.
Klein (Figure 17) teaches a cooling system, comprising: at least one “V”-shaped structure including only two radiators (e.g. 274 and 275) without any further radiator contacting the two radiators (Paragraph 110: Klein acknowledges that a heat exchanger is capable of being configured to comprise one or more radiators, therefore Klein teaches a heat exchanger comprising only two sub-radiators), where the two radiators each have the shape of a parallelepiped (Annotated Figure 17), where -in the "V"-shaped structure- the two radiators are contiguous to one another so that an end of a selected one of the two radiators (e.g. 274) is close to a respective end of another one (e.g. 275) of the radiators (Annotated Figure 17), where -in the "V"-shaped structure- the two radiators (8) face one another and are inclined so as to form -between them- an acute angle and so as to define together the "V"-shaped structure (Annotated Figure 17), where -in the "V"-shaped structure- the two radiators have an air inlet surface (Annotated Figure 17) and an air outlet surface (Annotated Figure 17), where the air inlet surfaces face away from each other within the "V"-shaped structure (Annotated Figure 17), and where the air outlet surfaces face each other within the "V"-shaped structure (Annotated Figure 17), where (claim 12) the "V"-shaped structure 
Regarding claim 14, Caldirola discloses a road vehicle comprising a first radiator defining a first structure that is arranged on a right side of the road vehicle (Figure 1) and a second radiator defining a second structure that is arranged on a right side of the road vehicle (Figure 1) as discussed above, where Caldirola further discloses there are two outlet ducts (10) which are separate and isolated from one another (Figures 1-3: One duct is associated with first radiator on the right side of the road vehicle and another duct is associated with second radiator on the left side of the road vehicle) and each receive air from an outlet surface a corresponding first or second radiator (Figure 2 and Paragraphs 19-20) and convey air towards the external environment outside of the road vehicle (Figure 2 and Paragraphs 19-20).



Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Caldirola (US 2009/0140543) and Klein (US 2009/0250191), and further in view of Fleischmann (US 1,227,770).
Regarding claims 8 and 9, Caldirola discloses a road vehicle comprising a first radiator defining a first structure that is arranged on a right side of the road vehicle (Figure 1) and a second radiator defining a second structure that is arranged on a right side of the road vehicle (Figure 1) as discussed above.  However, Caldirola does not teach or disclose the first and second radiators as comprising first and second respective V-shaped structures.
Klein (Figure 17) teaches a cooling system, comprising: at least one “V”-shaped structure including only two radiators (e.g. 274 and 275) without any further radiator contacting the two radiators (Paragraph 110: Klein acknowledges that a heat exchanger is capable of being configured to comprise one or more radiators, therefore Klein teaches a heat exchanger comprising only two sub-radiators), where the two radiators each have the shape of a parallelepiped (Annotated Figure 17), where -in the "V"-shaped structure- the two radiators are contiguous to one another so that an end of a selected one of the two radiators (e.g. 274) is close to a respective end of another one (e.g. 275) of the radiators (Annotated Figure 17), where -in the "V"-shaped structure- the two radiators (8) face one another and are inclined so as to form -between them- an acute angle and so as to define together the "V"-shaped structure (Annotated Figure 17), where -in the "V"-shaped structure- the two radiators have an air inlet surface (Annotated Figure 17) and an air outlet surface (Annotated Figure 17), where the air inlet surfaces face away from each other within the "V"-shaped structure (Annotated 
Further, the combination of Caldirola and Klein does not teach or disclose hydraulic connections between two radiators.
Fleischmann teaches a cooling system, comprising: two radiators (Figure 3 and Page 1, lines 31-34: Defined by first and second wings of a radiator), where the two radiators face one another and are inclined so as to form -between them- an acute angle to define a "V"-shaped structure (Figure 3 and Page 1, lines 31-34), where (claim 8) -in the "V"-shaped structure- the two radiators are hydraulically connected to one another so that the two radiators have one single common inlet (12) for the cooling liquid to be cooled down and one single common outlet (13) for the cooling liquid cooled down (Figures 1, 2, and 3: The radiators are hydraulically connected to one another via element 11), and where (claim 9) -in the "V"-shaped structure- the two radiators are hydraulically connected to one another at a vertex of the "V"-shaped structure (Figures 1, 2, and 3: The radiators are hydraulically connected to one another via element 11).  As a result it would have been obvious to one having ordinary skill in the art at the time the invention was filed to configure the respective radiators in the first and second structures as taught by the combination of Caldirola and Klein with hydraulic .

Response to Arguments
Regarding the arguments on page 6, lines 8-11:
	The claim rejections under 35 USC 112 second paragraph are withdrawn in response to applicant’s claim amendment.  However, the amendment appears to introduce new indefiniteness.
Regarding the arguments on page 6, line 20 to page 7, line 15:
Applicant alleges that a prima facie case of obviousness has not been established by the combination of Caldirola and Klein because there is no teaching or suggestion of a road vehicle including a first V-shaped structure including only two first radiators on a right side of a road vehicle and a second V-shaped structure including only two second radiators on a left side of the road vehicle, where the first "V"-shaped structure comprises only two first radiators without any further radiator contacting the two and only two first radiators, and where the second "V"-shaped structure comprises only two second radiators without any further radiator contacting the two and only two second radiators.  Applicant's arguments have been fully considered but they are not persuasive.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
In the instant case, Caldirola discloses a road vehicle including a first heat exchanger structure on a right side of a road vehicle and a second heat exchanger structure on a left side of the road vehicle at a given distance greater than zero from the first heat exchanger structure, but does not teach or disclose the first and second heat exchanger structures as including two radiators arranged in respective V-shaped structures.
Klein remedies Caldirola in that the overall disclosure of Klein teaches at least one heat exchanger structure including two radiators arranged in a V configuration.  Namely, Klein explicitly acknowledges that (i) a heat exchanger structure is configured to comprise one or more sub-radiators (Paragraphs 97 and 110: A heat exchanger structure comprising one or more radiators overlaps the claimed range of a heat exchanger structure comprising only two radiators) and that (ii) a heat exchanger structures are configured to be arranged in shapes that resemble a “V” (Figure 17 of Klein for example).
In light of the teachings of Klein, one having ordinary skill in the art would recognize a V-shaped structure comprising only two heat exchangers.  Therefore, configuring each of the first and second heat exchanger structures as disclosed by Caldirola in the form of respective V-shaped structures as taught by Klein is obvious based upon the current record.


Regarding the arguments on page 8, line 1 to page 9, line 13:
Applicant alleges that in combining the teachings of Caldirola with the teachings of Klein, one having ordinary skill in the art would substitute each radiator 8 of Caldirola with the four radiators arranged in a W configuration of Klein since Klein does not disclose or suggest two radiators arranged in a V configuration.  Applicant's arguments have been fully considered but they are not persuasive.
As noted above, Klein discloses a wide variety of heat exchanger strcutre configurations, where Klein explicitly acknowledges that (i) a heat exchanger structure is configured to comprise one or more sub-radiators (Paragraphs 97 and 110: A heat exchanger structure comprising one or more radiators overlaps the claimed range of a heat exchanger structure comprising only two radiators) and that (ii) a heat exchanger structures are configured to be arranged in shapes that resemble a “V” (Figure 17 of Klein for example).
In light of the teachings of Klein, one having ordinary skill in the art would recognize a V-shaped structure comprising only two heat exchangers.  Therefore, configuring each of the first and second heat exchanger structures as disclosed by Caldirola in the form of respective V-shaped structures as taught by Klein is obvious based upon the current record.

Applicant also alleges that it is doubtful whether the skilled person would combine Caldirola with Klein since Caldirola disclose a car while Klein discloses radiators for electronic devices.  Applicant's arguments have been fully considered but they are not persuasive.
In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, both Caldirola and Klein are reasonably pertinent to the particular problem with which the applicant was concerned.  Namely, the heat exchanger structures of Caldirola are pertinent to radiators that are configured to dissipate heat to ambient air (Paragraph 19 of Caldirola) and the heat exchanger structures of Klien are also radiators that are configured to dissipate heat to ambient air (Paragraph 2 of Klein).
Regarding the arguments on page 9, line 14 to page 10, line 5:
Applicant alleges that Paragraph 110 of Klein is limited to the embodiments of Figures 5-7 and one having ordinary skill in the art would not apply said teachings to the embodiments of Figures 17-18 of Klein.  Applicant's arguments have been fully considered but they are not persuasive.
There appears to be no support for applicant’s allegation.  Namely, paragraph 110 of Klein is non-limiting in that it states “cores such as those shown in Figs. 5, 6, and 7 can be formed by assemblies of one or more sub-cores” (emphasis added).  Moreover, paragraph 97 of Klein states that “specific foam metal heat exchanger core and heat exchanger assembly inlet geometries which provide sufficiently uniform flow through the heat exchanger core at pressure drop and flow rates suitable for a given application, have been described. Larger cores can be formed by assembly of one or more sub-cores” (emphasis added).  Note that each of the embodiments of Klein refer 
Regarding the arguments on page 10, line 6 to page 11, line 7:
Applicant alleges that even considering a “W” configuration of Klein as a “double-V” configuration side by side, Klein does not teach or disclose a first V-shaped structure arranged at a given distance greater than zero from a second V-shaped structure, where the first "V"-shaped structure comprises only two first radiators without any further radiator contacting the two and only two first radiators, and where the second "V"-shaped structure comprises only two second radiators without any further radiator contacting the two and only two second radiators.  Applicant's arguments have been fully considered but they are not persuasive for the reasons as discussed above (See “Regarding the arguments on page 6, line 20 to page 7, line 15”).
Regarding the arguments on page 11, line 8 to page 12, line 1:
Applicant alleges that the radiators of Caldirola are not vertically arranged and that Klein does not specify radiator orientation.  Applicant's arguments have been fully considered but they are not persuasive.
Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.  In the instant case, the claims merely recite that the first and second radiators are “arranged vertically” and do not specify the in what manner the radiators are arranged vertically (e.g. tubes, headers, etc. are arranged vertically).  With regard to 
Regarding the arguments on page 12, lines 2-5:
Applicant alleges that the rejection of the claims based on Caldirola in view of Klein is based upon hindsight.  Applicant's arguments have been fully considered but they are not persuasive.
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).  In the instant case, and as discussed above, Caldirola discloses a road vehicle including a first heat exchanger structure on a right side of a road vehicle and a second heat exchanger structure on a left side of the road vehicle at a given distance greater than zero from the first heat exchanger structure, but does not teach or disclose the first and second heat exchanger structures as including two radiators arranged in respective V-shaped structures.
Klein remedies Caldirola in that the overall disclosure of Klein teaches at least one heat exchanger structure including two radiators arranged in a V configuration.  Namely, Klein explicitly acknowledges that (i) a heat exchanger structure is configured to comprise one or more sub-radiators (Paragraphs 97 and 110: A heat exchanger 
In light of the teachings of Klein, one having ordinary skill in the art would recognize a V-shaped structure comprising only two heat exchangers.  Therefore, configuring each of the first and second heat exchanger structures as disclosed by Caldirola in the form of respective V-shaped structures as taught by Klein is obvious based upon the current record.
Regarding the arguments on page 12, lines 6-13:
Applicant alleges that claims 1-3, 6-9, 12-14, and 16-17 are allowable for the reasons as discussed above.  Applicant's arguments have been fully considered but they are not persuasive for the reasons as discussed above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 5,947,195 discloses various heat exchanger configurations.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON N THOMPSON whose telephone number is (571)272-6391.  The examiner can normally be reached on Mon - Friday 8:30 am -5:00 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on 571-272-6681.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JASON N THOMPSON/Examiner, Art Unit 3763                                                                                                                                                                                                        /FRANTZ F JULES/Supervisory Patent Examiner, Art Unit 3763